Case 2:19-cv-00867-DBB-DAO Document 177 Filed 11/23/20 PageID.15647 Page 1 of 4




              UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION


   FEDERAL TRADE COMMISION and                          MEMORANDUM DECISION AND
   UTAH DIVISION OF CONSUMER                            ORDER GRANTING PLAINTIFFS’
   PROTECTION,                                          SHORT-FORM MOTION TO COMPEL
                                                        DEFENDANTS TO REVEAL ALL OF
                   Plaintiffs,                          THE INCOME THE INDIVIDUAL
                                                        DEFENDANTS RECEIVED FROM THE
   v.                                                   CORPORATE DEFENDANTS
                                                        (DOC. NO. 168)
   NUDGE, LLC; RESPONSE MARKETING
   GROUP, LLC; BUYPD, LLC; BRANDON                      Case No. 2:19-cv-00867-DBB-DAO
   B. LEWIS; RYAN C. POELMAN; PHILLIP
   W. SMITH; SHAWN L. FINNEGAN; and                     Judge David Barlow
   CLINT R. SANDERSON,
                                                        Magistrate Judge Daphne A. Oberg
                   Defendants.


         Before the court is Plaintiffs’ Short-Form Motion to Compel Defendants to Reveal All of

  the Income the Individual Defendants Received from the Corporate Defendants (Interrogatory

  No. 2) (“Mot.,” Doc. No. 168). For the reasons set forth below, the court GRANTS the motion.

                                           BACKGROUND

         Plaintiffs, the Federal Trade Commission (“FTC”) and the Utah Division of Consumer

  Protection (“Division”), brought this action against Defendants on November 5, 2019, asserting

  claims for violations of federal and state consumer-protection laws. (Compl. ¶¶ 1–2, Doc. No.

  4.) Plaintiffs allege the individual and corporate defendants ran a “deceptive scheme” consisting

  of three main parts: (1) live real estate investment seminars in which they “misrepresented to

  consumers that they [would] be taught a proven formula on how to make substantial money from

  investing in real estate”; (2) telemarketing calls to pitch one-on-one real estate coaching; and (3)

  the sale of investment properties. (Id. ¶¶ 3, 7–8.)


                                                   1
Case 2:19-cv-00867-DBB-DAO Document 177 Filed 11/23/20 PageID.15648 Page 2 of 4




         Plaintiffs’ Interrogatory No. 2 asked Defendants to “[s]tate and specify by category the

  total income each Individual Defendant received . . . since January 1, 2015 in any form . . . from

  the operations of the Corporate Defendants.” (Ex. 1 to Mot., Pls.’ First Interrogs. at 5–6, Doc.

  No. 168-2.) Defendants objected to Interrogatory No. 2 as “unduly burdensome and not

  proportional to the needs of this action to the extent it seeks categorization of ‘the total income

  each Individual Defendant received.’” (Ex. 2 to Mot., Defs.’ Am. Resp. and Obj. to Pls.’

  Interrog. 2 at 2–3, Doc. No. 168-3.) Defendants also contended the requested information was

  “not relevant to the subject matter to the extent the Plaintiffs allege a common enterprise.” (Id.

  at 3.) Defendants provided information about income the individual defendants received relating

  to telemarketing and property sales but refused to provide information about income they

  received from the entities running the live seminars. (Mot. 1, Doc. No. 168.)

         On July 20, 2020, Defendants moved to stay the case pending the outcome of a case

  currently before the Supreme Court, which Defendants assert “will decide whether Section 13(b)

  of the FTC Act . . . authorizes the [FTC] to demand monetary relief such as restitution or

  disgorgement—and if so, the scope of the limits or requirements for such relief.” (Defs.’ Mot. to

  Stay Proceedings Pending Supreme Ct. Cases 1, Doc. No. 152.) No stay has yet been entered;

  the motion remains pending.

                                            DISCUSSION

         Rule 26 of the Federal Rules of Civil Procedure provides that “[p]arties may obtain

  discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

  proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

         Plaintiffs contend the individual defendants’ income from the live seminars is relevant to

  determine “whether corporate defendants acted as a common enterprise and whether individual



                                                    2
Case 2:19-cv-00867-DBB-DAO Document 177 Filed 11/23/20 PageID.15649 Page 3 of 4




  defendants had knowledge of the activities of those entities for purposes of individual liability.”

  (Mot. 1, Doc. No. 168.) Plaintiffs also argue this information is relevant to the deterrence

  analysis for fines under the Utah Consumer Sales Practices Act, Utah Code. Ann. § 13-11-17(6).

  (Mot. 2, Doc. No. 168.) Defendants respond that “mounting judicial precedent indicat[es] that

  the FTC has no basis to seek monetary relief under Section 13(b) of the FTC Act.” (Defs.’

  Opp’n to Mot. 1, Doc. No. 169.) They argue that if the Supreme Court narrows the relief

  available to the FTC, “Plaintiffs will no longer have any need for evidence relating to their

  assertions of a ‘common enterprise’ and individual knowledge,” as these claims relate only to

  monetary relief. (Id.)

         Contrary to Defendants’ beliefs, the requested information regarding the individual

  defendants’ income from live seminars is relevant to Plaintiffs’ claims for monetary relief and

  theories of liability in this case. See, e.g., FTC v. NHS Sys., 936 F. Supp. 2d 520, 533–35 (E.D.

  Penn. 2013) (finding individual defendants’ receipt of significant funds from corporate entities

  relevant to individual liability and knowledge of fraud). Indeed, Defendants do not argue this

  information is irrelevant under existing law, but only that it may become irrelevant if the law

  changes. However, the court must base its decisions on the law as it currently stands, not on

  speculation regarding the outcome of a pending Supreme Court case. Plaintiffs have

  demonstrated the information sought in Interrogatory No. 2 is relevant to their claims under

  current law. And although Defendants have moved for a stay, no stay has yet been granted. In

  the absence of a stay, Plaintiffs are entitled to proceed with discovery on information relevant to

  their claims.

         Defendants also argue courts in this circuit are “reluctant” to order production of tax

  returns, and contend “[a]sking for income derived from the enterprises of Individual Defendants



                                                   3
Case 2:19-cv-00867-DBB-DAO Document 177 Filed 11/23/20 PageID.15650 Page 4 of 4




  is akin to asking for an exact line item from Individual Defendants’ tax returns.” (Opp’n 2, Doc.

  No. 169.) But the cases cited by Defendants address only requests for full tax returns, not line

  item equivalents. See Phillip M. Adams & Assocs., L.L.C. v. Fujitsu Ltd., No. 1:05-cv-64, 2010

  U.S. Dist. LEXIS 30207, at *32–33 (D. Utah Mar. 29, 2010) (unpublished); Johnson v. Kraft

  Foods N. Am., Inc., 236 F.R.D. 535, 539 (D. Kan. 2006). Because Plaintiffs’ request does not

  relate to Defendants’ tax returns, these cases are inapplicable. Plaintiffs’ request for certain

  categories of relevant income is appropriate and proportional to the needs of the case.

         In short, the requested information regarding the individual defendants’ income from live

  seminars is relevant and proportional under Rule 26, and Defendants have offered no valid basis

  to withhold the information.

                                            CONCLUSION

         For these reasons, the court GRANTS Plaintiffs’ motion to compel (Doc. No. 168) and

  ORDERS Defendants to provide the information regarding their income, as requested in

  Interrogatory No. 2, within thirty (30) days.

         DATED this 23rd day of November, 2020.

                                                        BY THE COURT:


                                                        ______________________________
                                                        Daphne A. Oberg
                                                        United States Magistrate Judge




                                                    4
